DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image alignment processing unit, a region of interest setting reception unit, a region of interest correspondence micro region determination unit, an image alignment processing function part, a region of interest setting reception function part,  a region of interest correspondence micro region determination function part in claim 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Official Gazette Notice 1351 OG 212 dated February 23, 2010, http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 states, 
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.”
“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.”
Claim 4-6 recites a “A computer-readable non-temporary recording medium”, but has no definition in the Specification.  This definition may include non-statutory embodiments.  The Examiner suggests Applicant amend the claim to include the term "non-transitory", such as "A non-transitory computer readable recording medium storing ..."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by WO-2015181893-A1, hereafter referred to as Yamaguchi.
Yamaguchi discloses 1. An imaging data processing apparatus for processing imaging data which is a set of data acquired by performing a predetermined analysis or observation in each of a plurality of micro regions within a two-dimensional measurement region on a sample, wherein the imaging data processing apparatus performs processing of imaging data acquired for each of a plurality of samples in which observation target sites are the same or similar to each other, or imaging data acquired by different analyses or observation methods or under different parameters for one sample in which observation target sites are the same, the imaging data processing apparatus comprising: 
a) an image alignment processing unit configured to perform deformation processing accompanied by a movement of a position of each micro region in an image other than an image serving as a reference for one or a plurality of acquired samples so that the same or similar sites coincide with each other with one of a plurality of images generated based on a plurality of imaging data which is a processing target served as the reference; (Yamaguchi, pg 5, paragraphs 1-2, “The region automatic setting unit 244 performs automatic setting of the region of interest by image analysis as described above. For example, based on the coordinate information of the region of interest on the representative image, the same region on other mass analysis images A region of interest having the same shape and size as the region of interest may be set at the position of. In this case, the user performs alignment (trimming, rotation, enlargement / reduction, etc.) of each mass analysis image on the screen of the display unit 203 in advance, and the size and shape of each mass analysis image as well as the sample in each mass analysis image. It is desirable to align the position, size, angle, etc.”;enlarging, reducing and trimming reads on the deformation; rotation reads on the movement)
b) a region of interest setting reception unit configured to make a user set a region of interest on one image among an image served as the reference by the image alignment processing unit and an image deformed by the image alignment processing unit; and (Yamaguchi, pg 4, last paragraph, “Next, when the user performs a predetermined operation (for example, pressing of the “ROI display” button 305) via the input unit 204, the area designation receiving unit 243 displays the mass displayed on the screen via the display control unit 247. A graphic representing a region of interest (ROI) is superimposed and displayed on one of the analysis images, for example, the mass analysis image 301. Hereinafter, this graphic is called an ROI frame 307. The user moves, enlarges, reduces, rotates, or deforms the ROI frame 307 using the input unit 204, so that an arbitrary region (for example, a specific tissue or lesion) in the mass analysis image 301 can be displayed in the ROI frame 307. Go (see FIG. 5). Thereafter, when the user performs a predetermined operation (for example, pressing of the “ROI determination” button 306) via the input unit 204, the region surrounded by the ROI frame 307 is set as the region of interest related to the mass spectrometry image 301, and the region designation receiving unit 243. (Step S13). In the drawing, the ROI frame 307 is represented by an ellipse. However, the present invention is not limited to this, and the ROI frame may be formed of a polygon or a free curve.”)
c) a region of interest correspondence micro region determination unit configured to determine a micro region included in the region of interest in each image by regarding a micro region existing within a frame of the region of interest in which a center point of the micro region moved at a time of the processing by the image alignment processing unit is set by the region of interest setting reception unit as a micro region included in the region of interest, in an image other than an image in which the region of interest is set by the region of interest setting acceptance unit among the plurality of images processed by the image alignment processing unit and the image served as the reference. (Yamaguchi, pg 5, paragraphs 1-2, “When the setting of the region of interest for one mass analysis image (hereinafter referred to as “representative image”) is accepted in step S13, the region automatic setting unit 244 then automatically selects the corresponding region on the other mass analysis image. A region of interest is set (step S14). As a result, the region of interest is set on all the mass analysis images generated in step S12 (see FIG. 6, in the figure, the region of interest set on the mass analysis images 302 to 304 is displayed in the ROI frames 308 to 310. Represent).”; see also Fig. 5-6)

Claim 4 is rejected under similar grounds as claim 1.

Allowable Subject Matter
Claims 2-3 are allowed.  Claims 5-6 are rejected only under 35 USC 101.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2 & 5, Yamaguchi discloses 2. An imaging data processing apparatus … comprising: 
a) an image alignment processing unit configured to perform deformation processing accompanied by a movement of a position of each micro region in an image other than an image serving as a reference for one or a plurality of acquired samples so that the same or similar sites coincide with each other with one of a plurality of images generated based on a plurality of imaging data which is a processing target served as the reference; (Yamaguchi, pg 5, paragraphs 1-2, “The region automatic setting unit 244 performs automatic setting of the region of interest by image analysis as described above. For example, based on the coordinate information of the region of interest on the representative image, the same region on other mass analysis images A region of interest having the same shape and size as the region of interest may be set at the position of. In this case, the user performs alignment (trimming, rotation, enlargement / reduction, etc.) of each mass analysis image on the screen of the display unit 203 in advance, and the size and shape of each mass analysis image as well as the sample in each mass analysis image. It is desirable to align the position, size, angle, etc.”;enlarging, reducing and trimming reads on the deformation; rotation reads on the movement)
b) a region of interest setting reception unit configured to make a user set a region of interest on one image among an image served as the reference by the image alignment processing unit and an image deformed by the image alignment processing unit; and (Yamaguchi, pg 4, last paragraph, “Next, when the user performs a predetermined operation (for example, pressing of the “ROI display” button 305) via the input unit 204, the area designation receiving unit 243 displays the mass displayed on the screen via the display control unit 247. A graphic representing a region of interest (ROI) is superimposed and displayed on one of the analysis images, for example, the mass analysis image 301. Hereinafter, this graphic is called an ROI frame 307. The user moves, enlarges, reduces, rotates, or deforms the ROI frame 307 using the input unit 204, so that an arbitrary region (for example, a specific tissue or lesion) in the mass analysis image 301 can be displayed in the ROI frame 307. Go (see FIG. 5). Thereafter, when the user performs a predetermined operation (for example, pressing of the “ROI determination” button 306) via the input unit 204, the region surrounded by the ROI frame 307 is set as the region of interest related to the mass spectrometry image 301, and the region designation receiving unit 243. (Step S13). In the drawing, the ROI frame 307 is represented by an ellipse. However, the present invention is not limited to this, and the ROI frame may be formed of a polygon or a free curve.”)
c) a data value within region of interest operation unit configured to calculate a data value at a position corresponding to a center point of a micro region existing within a frame of the region of interest set by the region of interest setting reception unit on an image in which the region of interest is set, (Yamaguchi, pg. 5, 3rd paragraph, “Next, the average spectrum data generation unit 246 generates average spectrum data by taking the average of the plurality of mass analysis data extracted in step S15 for each mass analysis data set (step S16). In the case of the above-described example, for example, the in-region data extraction unit 245 first specifies a plurality of pixels included in the region of interest set for the mass analysis image 301, and the mass analysis data set “ “001” is read from the mass spectrometry data set storage unit 230. Then, mass spectrometry data relating to a minute position on the sample corresponding to each of the plurality of pixels is extracted from the mass spectrometry data set “001”. As described above, these mass spectrometry data include information on the mass-to-charge ratio and the intensity of ions generated from the respective microregions, and the average spectrum data generation unit 246 performs the following for each mass analysis data. Average spectral data for the region of interest of the mass analysis image 301 is created by averaging the signal intensity values at the mass to charge ratio.”)

But does not fairly disclose “by interpolation processing using a data value at a position of the center point of each of a plurality of micro regions moved at the time of the processing by the image alignment processing unit, within a frame of the region of interest corresponding to the region of interest set by the region of interest setting reception unit on an image other than an image in which the region of interest is set by the region of interest setting acceptance unit among the plurality of images after the processing by the image alignment processing unit and the image served as the reference, and adopt the calculated value as a data value of each virtual micro region included in the region of interest on an image other than an image in which the region of interest is set.”

Regarding claim 3 & 6, The Prior Art of Record does not fairly disclose “by interpolation processing using a data value at a position of the center point of each of a plurality of micro regions moved at the time of the processing by the image alignment processing unit, within a frame of the region of interest corresponding to the region of interest set by the region of interest setting reception unit, for each image for an image at least subjected to the deformation processing by the image alignment processing unit, on an image other than an image in which the region of interest is set by the region of interest setting acceptance unit among the plurality of images after the processing by the image alignment processing unit and the image served as the reference, and adopt the calculated value as a data value of each virtual micro region included in the region of interest on an image.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662